PER CURIAM.
We are unable to hold that the award of the husband’s interest in the marital home to the wife as lump sum alimony constituted an abuse of discretion and therefore affirm that aspect of the judgment under review. Conner v. Conner, 439 So.2d 887 (Fla.1983); Lopez v. Lopez, 438 So.2d 984 (Fla. 3d DCA 1983); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980), rev. denied, 392 So.2d 1378 (Fla.1981); Hague v. Hague, 382 So.2d 852 (Fla. 3d DCA 1980). The wife has conceded error in the amounts of child support and the cause is consequently remanded for redetermination of that issue. Upon remand, the trial court will also be free to spell out any required details of the general terms of the “shared custody” provision of the final judgment.
Affirmed in part, reversed in part and remanded.